HALE, J.
In this case we hold that a prisoner convicted of a violation of a city ordinance, and sentenced to the workhouse at hard labor, can not maintain an action against the city for negligence of its officers and employees in the execution of the sentence, either in negligently providing defective machinery upon which the prisoner is compelled to work, or negligently directing the manner in which the work is to be done.
This results in an affirmance of the judgment of the court of common pleas.
Caldwell and Marvin, JJ., concur.